                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

CAPE FEAR PUBLIC UTILITY                       )
AUTHORITY, BRUNSWICK COUNTY,                   )
LOWER CAPER FEAR WATER & SEWER                 )
AUTHORITY, and TOWN OF                         )
WRIGHTSVILLE BEACH,                            )
                                               )   Case No. 7:17-CV-00195-D
                            Plaintiffs,        )
                                               )   Case No. 7:17-CV-00209-D
v.                                             )
                                               )
THE CHEMOURS COMPANY FC, LLC,                  )
E. I. DU PONT DE NEMOURS AND                   )
COMPANY, and THE CHEMOURS                      )
COMPANY,                                       )
                                               )
                            Defendants.        )


                           AMENDED MASTER COMPLAINT
                            OF PUBLIC WATER SUPPLIERS


       “A river is the report card for its watershed.”
              – Alan Levere, Connecticut Department of Environmental Protection

       Plaintiffs file this Amended Master Complaint of Public Water Suppliers in the above

captioned matters in accordance with the Court’s Order of April 26, 2019 [D.E. 74]. The

allegations of the prior Master Complaint and Notices to Conform [D.E.s 35, 36, 37, 38, and 39

in 17:17-CV-209-D] have been reformatted and repeated here; no new allegations have been

added (other than additional allegations regarding the presence of contaminants in the

Wrightsville Beach system). The Claims I through X of that Master Complaint are likewise

repeated here without modification or additional claims. Claims I, IV, V, VII, VIII, IX, and X

were previously dismissed by this Court [D.E. 71 and 72] and are repeated here to preserve the




                                      1
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 1 of 56
claims and issues raised therein and to restate any facts alleged therein which may relate to other

claims. Plaintiffs are not hereby asking the Court to reconsider its prior Orders.

        Plaintiffs hereby allege, upon information and belief, as follows:

I.      INTRODUCTION

        1.       The events giving rise to this Amended Complaint are part of a decades-long

history of E. I. du Pont de Nemours and Company’s discharges of toxic chemicals into the Cape

Fear River with blatant disregard for the effects on consumers downstream. As has been widely

reported, Du Pont, and its successor Chemours, used the River as the dumping ground for

countless chemicals while assuring the E.P.A. and state agencies that they were doing no such

thing. Plaintiffs are public water providers that have suffered extensive property damage to their

water supply, raw water, water treatment systems, and/or water distribution systems. Plaintiffs

sue to recover, among other things, the costs of removing these chemicals from drinking water

before it is served to the public.

        2.       DuPont in fact has a long history of toxic chemical liabilities arising from

perfluoroalkyl substances (PFASs) such as the biopersistent, bioaccumulative, toxic chemical

PFOA 1 also known as “C8.” 2 DuPont began using C8 in 1951 to make consumer products

including the immensely popular Teflon® non-stick cookware and continued to use it profitably

for decades. When DuPont’s supplier, the 3M Company, came under increasing scrutiny from

the United States Environmental Protection Agency and decided to stop making C8, DuPont

began producing C8 at the Fayetteville Works facility on the Cape Fear River in North Carolina,

assuring regulators and the public that all C8 wastewater would be contained and disposed of

elsewhere, and that C8 presented no threat to human health or the environment. Only when

1
 Perfluorooctonic acid, CAS No. 335-67-1.
2
 “C8” refers to the eight-carbon chain in the perfluorinated molecule of PFOA. The term “C8” also includes the
ammonium salt of PFOA, known as “APFO”, which is dissolved by water into PFOA and ammonium.


                                         2
             Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 2 of 56
residents near DuPont’s manufacturing plant in Parkersburg, West Virginia began to pursue

litigation over DuPont’s contamination of the Ohio River with C8 did evidence begin to emerge

of DuPont’s internal knowledge of C8’s health hazards, which DuPont had concealed from the

E.P.A. Mounting evidence, thousands of civil lawsuits, epidemiological studies, and federal

agency pressure—including the largest environmental administrative penalty ever imposed by

the E.P.A.—eventually forced DuPont to begin phasing out C8 in 2006.

       3.      To keep producing its highly profitable fluoroproducts, DuPont turned to an

alternative perfluorinated chemical—dubbed “Gen X”—which DuPont also planned to

manufacture at the Fayetteville Works facility. To obtain the necessary approvals and permits,

DuPont assured state and federal regulators that Gen X would not be released into the Cape Fear

River—even though DuPont knew that it had secretly been releasing Gen X into the river since

at least 1980 (and planned to continue doing so). DuPont understood that regulators were

concerned about the hazards of perfluorinated chemicals such as C8 and Gen X, and had data

from its own studies to demonstrate Gen X’s toxicity in animals, but remained silent about its

ongoing contamination of the drinking water supply for hundreds of thousands of North

Carolinians. Instead, in a familiar refrain, DuPont maintained that Gen X presented no threats to

human health or the environment. DuPont’s repugnant act of deception worked, and in 2009,

commercial production of Gen X began at the Fayetteville Works, where DuPont also continued

to manufacture C8 until at least 2013.

       4.      Meanwhile, by 2011, DuPont could no longer credibly deny the toxicity of C8

because an independent scientific panel created to help settle a class action over DuPont’s Ohio

River contamination had begun to release a series of reports linking C8 exposure to various

serious health effects in humans. Facing thousands of pending personal injury lawsuits, DuPont




                                        3
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 3 of 56
became desperate to spin off its C8 liabilities. By mid- 2015, DuPont had dumped its

perfluorinated chemical liabilities into the lap of a new and apparently undercapitalized entity,

Defendant Chemours Company, which Fortune magazine described as “[l]oaded up with debt

and stuffed full of potentially toxic assets...[and] seen by many investors as a listing garbage

scow locked on a one-way course to the bottom of the ocean” due to the C8 liability that “now

sits on its balance sheet like a ticking time bomb.”3 By 2017, over 3,500 civil lawsuits had been

filed against DuPont for C8 contamination of the Ohio River and the drinking water of nearly

70,000 residents in and around Parkersburg, West Virginia. All told, DuPont and Chemours will

pay over $1 billion to resolve the C8 liabilities related to Ohio River contamination.

        5.      As a result of the 2015 spin-off, Chemours now owns the Fayetteville Works

facility, where it continues to lease manufacturing space to DuPont and to produce a variety of

products including Gen X. In November 2016, environmental scientists published the results of

water testing that showed high levels of Gen X in the Cape Fear River downstream of the

Fayetteville Works, at the intake for the raw water that is used to generate drinking water for

thousands of North Carolinians. Worse, their results showed that conventional water treatment

technologies do not effectively remove such chemicals from drinking water. Confronted by state

regulators, Chemours finally admitted that DuPont had been releasing Gen X into the Cape Fear

River since at least 1980—a fact long concealed from the State of North Carolina. Sampling

along the Cape Fear River confirms that Defendants have been contaminating the Cape Fear

River and the public drinking water systems that draw from the river downstream of the

Fayetteville Works facility with a variety of undisclosed byproducts— including Nafion®




3
 http://fortune.com/2016/05/18/how-dupont-spinoff-chemours-came-back-from-the-brink/ (last viewed on January
28, 2018).


                                         4
             Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 4 of 56
Byproducts 1 and 2 (“C7”) 4 , Gen X (“C6”), and other perfluoroalkyl substances known as

PFECAs (perfluoroalkyl ether carboxylic acids)—through wastewater, groundwater, and/or air

deposition. Contamination of the Cape Fear River with Gen X alone has well exceeded North

Carolina’s temporary health standard and has repeatedly been found at levels considered to be

unsafe. And Gen X is only one of the PFASs that Defendants have knowingly released into the

region’s public drinking water supply for decades. DuPont (and now Chemours) uses PFASs to

manufacture a wide range of products, resulting in the production of hundreds (if not thousands)

of different PFAS chemicals—and the identity of the PFASs that enter the environment due to

this process remains unknown to regulators and the public. While public attention has focused on

C8, and now Gen X, these discharges merely scratch the surface of what may be contained in the

rivers and waterways Defendants have been polluting.

        6.      Chemours, however, vows to handle its toxic liabilities differently than DuPont.

Chemours’ Code of Conduct: A Guide to Our Values explains that “Unshakeable Integrity” is

one of Chemours’ five values. Chemours’ Code of Conduct vows to “do what’s right for

customers, colleagues, and communities—always.”5 Chemours’ Code of Conduct explains “our

values are simple yet powerful, and our focus on delivering efficiency and results for our

customers never overshadows our commitment to ethical behavior in all we do. When we do

what’s right for our people, customers, shareholders, and communities, success will follow.”6

        7.      Mark Newman, Chemours’ Senior Vice President and Chief Financial Officer

says “Whether it’s about being open and clear about our performance or our stewardship




4
  “C6” and “C7” refer to the number of carbons in the perfluorinated molecules.
5
  Chemours’ Code of Conduct: A Guide to Our Values
https://s2.q4cdn.com/107142371/files/doc_downloads/governance/2017/code-of-conduct-en-us.pdf (last viewed on
January 28, 2018)
6
  Id.


                                         5
             Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 5 of 56
practices, our goal is to be brave and do the right thing, always.” 7 Paul Kirsch, Chemours’

Fluoroproducts President says, “When we do what’s right for our customers, shareholders, and

communities, we are confident success will follow.”8

          8.      For nearly forty years, Defendants have been secretly releasing their persistent,

bioaccumulative, and toxic perfluorinated chemicals into the Cape Fear River at unsafe levels

and contaminating the drinking water source for hundreds of thousands of North Carolinians—

just as they did in the Ohio River—all the while misleading state and Federal regulators and the

public. Plaintiffs are governmental entities that serve thousands of North Carolina residents

whose public drinking water supply has been contaminated by Defendants’ PFASs for decades.

Plaintiffs seek to recover the costs—past, present, and future—necessary to manage and remove

Defendants’ perfluorinated chemicals from their public drinking water supply.

II.       PARTIES

          9.      Plaintiffs are public water suppliers and/or governmental entities :

                  a.     Plaintiff Cape Fear Public Utility Authority (“CFPUA”) is a public utility

                         authority created by New Hanover County and the City of Wilmington

                         pursuant to North Carolina General Statutes Chapter 162A, and is vested

                         with authority to sue in its own name. N.C. Gen. Stat. § 162A-6.

                  b.     Plaintiff Brunswick County (“Brunswick County”) is a governmental

                         entity formed under the laws of the State of North Carolina, maintaining

                         its seat in Bolivia, North Carolina. Brunswick County supplies drinking

                         water to the public via its Northwest Water Treatment Plant, which obtains




7
    Id.
8
    Id.


                                           6
               Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 6 of 56
                      raw water pumped by Lower Cape Fear Water & Sewer Authority from

                      the King’s Bluff intake on the Cape Fear River.

                c.    Plaintiff Lower Caper Fear Water & Sewer Authority (“LCFWSA”) is

                      public utility formed under the laws of the State of North Carolina,

                      operating in Leland, North Carolina. LCFWSA owns and operates the

                      Kings Bluff Raw Water Pump Station behind Lock and Dam #1 on the

                      Cape Fear River.

                d.    Plaintiff Town of Wrightsville Beach (“Wrightsville Beach”) is a

                      governmental entity formed under the laws of the State of North Carolina,

                      located in New Hanover County. Wrightsville Beach pumps, processes,

                      treats, and distributes water to the public from the Pee Dee Aquifer.

       10.      Defendant E.I. DU PONT DE NEMOURS AND COMPANY (“DuPont”) is or

was a Delaware corporation with its principal place of business in Wilmington, Delaware, and is

registered to do business as a foreign corporation in the State of North Carolina. DuPont owned

and operated the Fayetteville Works facility from approximately 1971 until 2015 and currently

leases a portion of the site from Defendant Chemours Company FC, LLC. As of August 31,

2017, a $130 billion merger between Dow Chemical and DuPont was completed. Plaintiffs are

unaware what, if anything, remains of DuPont outside of the merger with Dow Chemical.

       11.      Defendant THE CHEMOURS COMPANY is a Delaware corporation with its

principal place of business in Wilmington, Delaware, and is registered to do business as a foreign

corporation in the State of North Carolina.

       12.      Defendant THE CHEMOURS COMPANY FC, LLC is a Delaware limited

liability corporation with its principal place of business in Wilmington, Delaware, and is




                                         7
             Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 7 of 56
registered to do business as a foreign corporation in the State of North Carolina. THE

CHEMOURS COMPANY FC, LLC currently owns and operates the Fayetteville Works

Facility, located at 22828 NC Highway 87 W., Fayetteville, North Carolina. THE CHEMOURS

COMPANY FC, LLC is a subsidiary of THE CHEMOURS COMPANY and the two entities are

referred to in this Complaint as “Chemours.”

III.    JURISDICTION AND VENUE

        13.      This Court has jurisdiction pursuant to 28 U.S.C. §1332 because complete

diversity exists between the Plaintiffs and the Defendants. The Plaintiffs are located in North

Carolina, but no Defendant is a citizen of North Carolina. Defendants are incorporated and

maintain principal places of business in locations other than North Carolina, as outlined above.

        14.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. §1391(a)

because a substantial part of the property that is the subject of the action is situated in this

judicial district and division.

IV.     FACTUAL ALLEGATIONS

        A.       Historical Background.

        15.      From 1951 through 2002, DuPont purchased the perfluorinated chemical PFOA

(also known as “C8”) from the 3M Company and used it to make a variety of “fluoroproducts,”

including the immensely-popular Teflon® nonstick cookware, at its Washington Works plant

near Parkersburg, West Virginia.

        16.      C8 is a perfluorinated chemical that is toxic to human health, biopersistent, and

bioaccumulative—characteristics DuPont concealed for decades.

        17.      Although both 3M and DuPont had found C8 in blood samples from their own

employees, and DuPont had itself been studying its potential toxicity since at least the 1960s and




                                          8
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 8 of 56
knew that it was contaminating drinking water drawn from the Ohio River, neither company

disclosed to the public or to government regulators what they knew about the substance’s

potential effects on humans, animals, or the environment.9

        18.      In 1999, the first of thousands of civil lawsuits was filed as a result of DuPont’s

contamination of the Ohio River, questioning the environmental and health effects of C8. The

civil lawsuit—and the internal corporate knowledge it revealed—triggered an investigation by

the U.S. E.P.A. of the toxicity of C8.

        19.      In the face of growing pressure by the E.P.A. over widespread risks to human

health and the environment posed by C8, 3M began to phase out the manufacturing of C8 in

2000. That year, DuPont made an estimated $200 million in after-tax profits from products

manufactured with C8.10

        20.      In May 2002, 3M announced that it would cease to manufacture C8 altogether. In

October 2002—so that it could continue manufacturing a range of profitable Teflon® products—

DuPont began making C8 at its Fayetteville Works facility—upstream of Plaintiffs—and

shipping C8 waste to its Chambers Works plant in New Jersey, for disposal into the waters of the

Delaware River and Delaware Bay. DuPont publicly maintained that disposing of C8 into the

waters there posed no environmental risks, and that there was “no evidence” C8 causes adverse

human health effects.11

        21.      By December 2005, the E.P.A. uncovered evidence that DuPont concealed the

environmental and health effects of C8, and the E.P.A. announced the “Largest Environmental




9
  See, e.g., Fred Biddle, “DuPont confronted over chemical’s safety,” Wilmington News Journal (Apr. 13, 2003).
The Wilmington News Journal is published in Wilmington, Ohio.
10
   See Biddle, supra note 9.
11
   See Biddle, supra note 9.


                                          9
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 9 of 56
Administrative Penalty in Agency History.”12 The E.P.A. fined DuPont for violating the Toxic

Substances Control Act “Section 8(e)—the requirement that companies report to the E.P.A.

substantial risk information about chemicals they manufacture, process or distribute in

commerce.”13

         22.      Thereafter in 2006, the E.P.A. began a voluntary PFOA Stewardship Program, in

which DuPont participated, designed to prevent C8 from further entering the environment and to

eliminate C8 from consumer products by 2015. At that time, DuPont identified another

perfluorinated chemical—PFPrOPrA14 or “Gen X”—that could be used as an alternative to C8.

         23.      By 2009, DuPont negotiated with the E.P.A. to manufacture Gen X at DuPont’s

Fayetteville Works facility in North Carolina—the same plant where DuPont had continued the

manufacture of C8 despite incriminating evidence of C8’s environmental and health effects. The

E.P.A. “determined that the chemical could be commercialized if there were no releases to

water.”15

         24.      Meanwhile, by July 2011, DuPont could no longer credibly dispute the human

toxicity of C8, which it continued to manufacture at the Fayetteville Works facility. The “C8

Science Panel” created as part of the settlement of a class action over DuPont’s releases from the

Washington Works plant had reviewed the available scientific evidence and notified DuPont of a

“probable link” 16 between C8 exposure and the serious (and potentially fatal) conditions of

12
   $16.5 million.
13
   U.S.Envtl. Prot. Agency, Reference News Release, “EPA Settles PFOA Case Against DuPont for Largest
Environmental Administrative Penalty in Agency History” (Dec. 14, 2005),
https://www.epa.gov/enforcement/reference-news-release-epa-settles-pfoa-case-against-dupont-largest-
environmental (last viewed on January 30, 2018).
14
   Perfluoro-2-propoxypropanoic acid, CAS No. 13252-13-6. Defendants also refer to PFPrOPrA’s ammonium salt,
CAS No. 620337-80-3, as Gen X.
15
   Vaughn Haugherty, “Toxin taints CFPUA drinking water,” StarNews (June 8, 2017),
http://www.starnewsonline.com/news/20170607/toxin-taints-cfpua-drinking-water/1 (emph. added) (last viewed on
January 28, 2018).
16
   Under the settlement, “probable link,” means that given the available scientific evidence, it is more likely than not
that among class members a connection exists between PFOA/C8 exposure and a particular human disease.


                                        10
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 10 of 56
pregnancy-induced hypertension and preeclampsia.17 By October 2012, the C8 Science Panel

had notified DuPont of a probable link between C8 and five other conditions—high cholesterol,

kidney cancer, thyroid disease, testicular cancer, and ulcerative colitis.

        25.     By April 28, 2013,18 in accordance with E.P.A.’s PFOA Stewardship Program,

Defendants reported they had phased out the intentional manufacture of C8 at the Fayetteville

Works facility, instead manufacturing “Gen X” as an alternative product to use in making

Teflon®.

        26.     As DuPont’s C8 liabilities mounted, DuPont became desperate to reduce its

perfluorinated chemical liabilities and decided to spin-off its perfluorinated chemical operations

into a new company. In July 2015, E.I. du Pont de Nemours spun off its chemicals division,

creating Chemours, a new publicly-traded company named The Chemours Company, once

wholly owned by DuPont. By mid- 2015, DuPont had dumped its perfluorinated chemical

liabilities into the lap of the new Chemours Company.

        27.     In May 2016, Fortune magazine wrote, “When industrial giant DuPont spun off

its performance chemicals division in July 2015, few gave the orphaned appendage much hope.

Loaded up with debt and stuffed full of potentially toxic assets—on multiple levels—the new

company, re-branded as Chemours, was seen by many investors as a listing garbage scow locked

on a one-way course to the bottom of the ocean.” “So while Chemours products made up around

a fifth of DuPont’s overall sales when it was spun off, it ended up inheriting nearly two-thirds of

its environmental liabilities. Pending lawsuits linked to a chemical used in making Teflon, one of



17
   See The C8 Science Panel, Status Report: PFOA (C8) exposure and pregnancy outcome among participants in the
C8 Health Project (July 15, 2011),
http://www.c8sciencepanel.org/pdfs/Status_Report_C8_and_pregnancy_outcome_15July2011.pdf (last viewed on
January 28, 2018).
18
   See “Corrective Measures Study Work Plan,” Chemours Fayetteville Works, RCRA Permit No. NCD047368642-
R2-M3, PARSONS, December 2016 (hereinafter, “Parsons”).


                                       11
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 11 of 56
Chemours’ biggest products, now sits on its balance sheet like a ticking time bomb, threatening

to wipe out millions of dollars from the company’s coffers over the next few years.”19

           28.     By 2017, over 3,500 civil lawsuits had been filed against DuPont for C8

contamination of the Ohio River and the drinking water of nearly 70,000 residents in and around

Parkersburg, West Virginia. DuPont had settled the first round of civil cases for nearly $350

million in 2001, resolving water filtration claims, and funding epidemiological health studies of

the nearly 70,000 residents. Then, in February 2017, DuPont and Chemours settled the second

round of cases for nearly $671 million, resolving thousands of personal injury claims for

exposure to C8 via drinking water drawn from the contaminated Ohio River. All told, DuPont

and Chemours will pay over $1 billion to resolve the C8 liabilities related to Ohio River

contamination.

           29.     As of 2017, and as a result of the 2015 Chemours spin-off, Defendant Chemours

Company FC, LLC, now owns and operates the Fayetteville Works facility, leasing space to two

other chemical manufacturers, DuPont and non-party Kuraray America, Inc.

           30.     At the Fayetteville Works facility, DuPont and Chemours have long made, used,

and/or generated a variety of toxic perfluoroalkyl substances that are structurally and

functionally similar, including C8, Gen X (“C6”), “Nafion Byproducts 1 and 2” (“C7”)20, and

other perfluorinated chemicals known as PFECAs (perfluoroalkyl ether carboxylic acids).

           B.      The Fayetteville Works Site.

           31.     The Fayetteville Works facility (“the Site”) is located at 22828 NC Highway 87

W, near Duart Township in Bladen County, North Carolina. The Site is located 15 miles

southeast of the City of Fayetteville on NC Highway 87, south of the Bladen-Cumberland county


19
     http://fortune.com/2016/05/18/how-dupont-spinoff-chemours-came-back-from-the-brink/
20
     “C6” and “C7” refer to the number of carbons in the perfluorinated molecules.


                                            12
                Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 12 of 56
line. Its geographic location is 34º50’30” north latitude, 78º50’00” west longitude. The Site

contains 2,177 acres of relatively flat undeveloped open land and woodland bounded on the east

by the Cape Fear River, on the west by NC Highway 87, and on the north and south by

farmland.21

        32.      DuPont purchased the Site property in parcels from several families in 1970. The

Site’s first manufacturing area was constructed in the early 1970s. Currently, the Site

manufactures plastic sheeting, safety glass, fluorochemicals, and intermediates for plastics

manufacturing. A former manufacturing area, which was sold in 1992, produced nylon strapping

and elastomeric tape.22

        33.      In July 2015, Defendant Chemours Company FC, LLC, became the owner of the

entire 2,177 acres of the Fayetteville Works along with Fluoromonomers, Nafion® membranes,

and PPA manufacturing units. The polyvinyl fluoride (PVF) resin manufacturing unit remained

with the DuPont Company.23

        34.      Defendants’ manufacturing operations at the Site 24 consist of three current

perfluorinated chemical (“PFC”) manufacturing areas and a former manufacturing area: 25

                 a.       Chemours Fluoromonomers and Nafion® Membrane - Manufactures

                          Nafion® fluoropolymer membrane—a perfluorosulfonic acid (PFSA)

                          membrane—for use in electronic cells, as well as various fluorochemicals

                          used for Nafion® membrane, Teflon® fluoropolymer, Viton® elastomers,

                          and other fluorinated products.

21
   Parsons, supra note 18.
22
   Id.
23
   Id.
24
   In two additional manufacturing areas at the Fayetteville Works, Kuraray America manufactures Butacite
polyvinyl butyral sheeting and resin, and SentryGlass-branded safety glass products, but upon information and belief
does not use or generate the polyfluorinated chemicals at issue.
25
   Id.


                                       13
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 13 of 56
              b.     Chemours     Polymer     Processing    Aid    (PPA)     -   Manufactures   a

                     fluorochemical that is used as a processing aid for off-site fluoropolymer

                     manufacturing—upon information and belief, the product known as

                     “GenX.” This area formerly manufactured ammonium perfluorooctanoate

                     (APFO, the ammonium salt of PFOA, which is also known as “C8”).

                     Chemours publicly maintains that the last date of C8 production at the Site

                     was April 28, 2013, and that the C8 manufactured in this area was never

                     used in any of the other manufacturing facilities at the Site.

              c.     DuPont Company PVF - Manufactures polyvinyl fluoride (PVF) resin

                     used to produce Tedlar® film.

              d.     The    Polymer    Manufacturing       Development     Facility   (PMDF)    -

                     Manufactured Teflon® fluorinated ethylene propylene (FEP) for electrical

                     wiring insulation and other applications. Since the PMDF unit was

                     permanently shut down in June 2009, it no longer manufactures DuPont

                     Teflon®. Chemours publicly maintains that the site did not use C8 in its

                     processes.

       35.    In addition to the manufacturing operations at the Site, Chemours operates two

natural gas-fired boilers and a wastewater treatment plant for the treatment of process and

sanitary wastewaters from Chemours and DuPont. Hazardous wastes generated from the

Chemours manufacturing processes and laboratories were, as of 2016, managed at the permitted

Hazardous Waste Container Storage Area, in four permitted hazardous waste tanks, and at the




                                     14
         Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 14 of 56
90-day ignitable waste accumulation area prior to being shipped offsite for treatment, disposal,

or recycling.26

        36.       The Cape Fear River is located along the eastern property boundary of the Site,

approximately 1,850 feet from the eastern portion of the manufacturing area. Willis Creek, a

tributary of the Cape Fear River, is located in the northern portion of the Site, approximately

3,000 feet from the manufacturing area. Portions of Georgia Branch, another tributary to the

Cape Fear River, flow along the southern boundary of the Site approximately 1 mile southwest

of the manufacturing area. A drainage channel leading to the Cape Fear River is located just

south of the plant area and is used as the outfall area (“Outfall 2”) covered by National Pollutant

Discharge Elimination System Permit No. NC003573 (the “NPDES Permit”).27

        37.       Underneath the Site, groundwater flow is generally west-southwest to east-

northeast, discharging into the Cape Fear River. This groundwater travels at a rate of 217 feet per

year, resulting in an estimated travel time of approximately 15.5 years from the Chemours

Polymer Processing Aid area (where Defendants manufactured C8 and later Gen X) to the Cape

Fear River.28

        38.       Upon information and belief, the Site also has at least one stack that has operated

over the years as a source for airborne emissions of perfluoroalkyl substances, thereby giving

rise to additional water contamination when airborne particles are deposited on land and surface

waters and dissolve and/or leach into soil, groundwater, and surface waters. Plume modeling

conducted in 2002 by DuPont Engineering 29 demonstrates that DuPont’s C8 manufacturing




26
   Id.
27
   Id.
28
   See id.
29
   See DuPont Engineering Technology, “Exposure Evaluation for New Process at Fayetteville Site” (Aug. 20, 2001,
rev. Feb. 20, 2002).


                                       15
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 15 of 56
processes would give rise to an airborne PFOA (C8) plume with a “hot spot” directly over Willis

Creek, which flows into Cape Fear River.

        C.       Defendants’ Pollution of the Cape Fear River.

        39.      In 1980—unbeknownst to state or federal regulators or the public—DuPont began

to release Gen X (C6) at the Fayetteville Works site as a byproduct of one or more of its

manufacturing processes there, including, upon information and belief, a vinyl ether

manufacturing process. At a point in time that is as yet unknown, DuPont also began to release

other perfluoroalkyl substances (in addition to Gen X) from the Fayetteville Works site,

including PFOA (C8), Nafion® Byproducts 1 and 2 (C7) and other perfluorinated chemicals

known as PFECAs. 30 Indeed, upon information and belief, there are hundreds of different

PFASs generated in the manufacturing processes at Fayetteville Works, and an unknown number

of these have also been discharged into the facility’s waste streams and into the Cape Fear River.

        40.      Defendants were required to obtain a NPDES Permit from the State of North

Carolina before making an outlet into the Cape Fear River, or causing or permitting any waste to

be directly or indirectly discharged into waters of the state in violation of any State water quality

standards or point source effluent standards or limits. See 33 U.S.C. §§ 1311, 1342; N.C. Gen

Stat. § 143-215.1.

        41.      In 1987, DuPont obtained its initial NPDES Permit No. NC003573 from the State

of North Carolina, 31 authorizing the release of wastewaters from the facility wastewater

treatment plant through Outfall 002, which feeds into the Cape Fear River. Upon information and

belief, DuPont did not disclose to the State that it planned to discharge Gen X, C8, or any other


30
  Perfluoroalkyl ether carbolocylic acids, a type of perfluoroalkyl substances that includes Gen X.
31
  At the time, the regulating entity was known as the North Carolina Department of Environment & Natural
Resources, Division of Water Quality. It is now known as the Department of Environmental Quality (DEQ),
Division of Water Resources (DWR).


                                         16
             Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 16 of 56
perfluoroalkyl substances to the Cape Fear River, nor did it disclose the number, variety or

identity of the many PFAS chemicals generated in its processes and found in its waste streams.

       42.     The segments of the Cape Fear River impacted by discharges from Outfall 002

include segments classified by the State of North Carolina as Class WS-IV and Class WS-IV CA

(critical area). The designated uses in these segments include “source of water supply for

drinking, culinary, or food-processing purposes” as well as “aquatic life propagation and

maintenance of biological integrity (including fishing and fish), wildlife, secondary recreation,

[and] agriculture,” 15A N.C.A.C. 2B.0211(1), 2B.0216(1); see also 15A N.C.A.C. 2B.0101;

N.C. Gen. Stat. § 143-214.1(b). “Critical area means the area adjacent to a water supply intake or

reservoir where risk associated with pollution is greater than from the remaining portions of the

watershed.” 15A N.C.A.C. 2B .0202(20).

       43.     Upon information and belief, DuPont’s (and now Chemours’) on-site wastewater

treatment plant is ineffective at removing Gen X and other perfluoroalkyl substances (PFASs) in

the water that is discharged into the Cape Fear River.

       44.     In 1995, DuPont asked the State of North Carolina for permission to reroute

wastewater from its Nafion® manufacturing area to bypass the facility wastewater treatment

plant. At this time, upon information and belief, DuPont knew that the wastewater it planned to

discharge contained Gen X and other PFAS byproducts of the Nafion® manufacturing process.

Although DuPont had a duty under North Carolina law and federal law to clearly identify in its

NPDES permit application any potential toxins, the only waste DuPont disclosed was fluoride.

Upon information and belief, the request to release Nafion® process wastewater directly into the

Cape Fear River was authorized in DuPont’s 1996 NPDES Permit renewal.




                                      17
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 17 of 56
       45.     In May 2001, following 3M Company’s announcement that it would no longer

manufacture C8, DuPont submitted an NPDES Permit renewal application to the State of North

Carolina stating that it intended to begin manufacturing C8 at the Fayetteville Works Site.

DuPont represented to the State that C8 does not pose a health concern to humans or animals at

the levels present in the workplace or environment, that DuPont had used C8 for forty years with

no observed health effects, and that C8 is neither a known developmental toxin nor a known

carcinogen. DuPont requested authorization to discharge wastewater from its C8 operations

directly to a dedicated outfall, without sending it through the facility’s wastewater treatment

plant. At this time, DuPont did not disclose that its manufacturing processes at the Fayetteville

Works site in fact generated hundreds of PFASs, nor did it disclose the number, variety or

identity of the PFASs found in its waste streams.

       46.     In October 2002—before the State granted the requested NPDES Permit

renewal— DuPont began making C8 at the Fayetteville Works site. In January 2004, the State

granted the renewed NPDES permit—without authorizing the requested discharge of the C8

manufacturing wastewater into the Cape Fear River.

       47.     DuPont applied for its next NPDES renewal permit on May 1, 2006. DuPont’s

application represented that wastewater from the C8 manufacturing operations “is collected and

shipped off-site for disposal”; that no process wastewater is discharged to the Site’s wastewater

treatment plant or to the Cape Fear River; and that none of the produced C8 is used at the

Fayetteville Works site. DuPont further represented that wastewater from the Nafion®

operations was being treated in the facility’s wastewater treatment plant. Upon information and

belief, DuPont did not disclose that it was releasing any C8, Gen X or other PFECAs, or other

perfluoroalkyl byproducts of its Nafion® operations, into the Cape Fear River. Nor did DuPont




                                     18
         Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 18 of 56
disclose the number, variety or identity of the PFAS chemicals generated in its processes and

found in its waste streams.

        48.     The State granted a renewed NPDES permit on May 25, 2007. Under this permit,

DuPont was required to capture and dispose of all C8 process water off-site, and also to monitor

for C8 due to known groundwater contamination. The resulting monitoring reports document

discharges and/or releases of C8 into the Cape Fear River through at least March 2017, when

Chemours reported PFOA (C8) discharges of 10,000 parts per trillion (ppt) through Outfall 002.

Indeed, even after Chemours reportedly stopped making C8 at the Fayetteville Works site in

2013, regular discharges of C8 at Outfall 002 continued, reaching as high as 160,000 ppt in

October 2016, despite dilution of the effluent with non-contact river water.32

        49.     On January 28, 2009, DuPont entered into a consent order with the E.P.A

governing the manufacturing of Gen X. The consent order acknowledged that E.P.A. “has

concerns that [Gen X] will persist in the environment, could bioaccumulate, and be toxic…to

people, wild animals, and birds.” The consent order also acknowledged E.P.A.’s “human health

concerns” about Gen X, including that “uncontrolled . . . disposal of [Gen X] may present an

unreasonable risk of injury to human health and the environment.” The order required DuPont to

“recover and capture (destroy) or recycle [Gen X] at an overall efficiency of 99% from all of the

effluent process streams and the air emissions (point source and fugitive).” In negotiating the

Consent Order, upon information and belief, neither DuPont (nor, apparently, its lawyers)

disclosed to the E.P.A. that DuPont had been releasing Gen X (and other related PFASs) into the


32
  See ICIS Detail Report for NPDES Permit No. NC0003673 based on data extracted based on data extracted on
June 28, 2017, available at
https://iaspub.epa.gov/enviro/ICIS_DETAIL_REPORTS_NPDESID.icis_tst?npdesid=NC0003573&npvalue=1&np
value=1
3&npvalue=14&npvalue=3&npvalue=4&npvalue=5&npvalue=6&rvalue=13&npvalue=2&npvalue=7&npvalue=8&
npvalu e=11&npvalue=12 (last viewed on January 28, 2018).



                                      19
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 19 of 56
Cape Fear River from the Fayetteville Works site since at least 1980. And once more, DuPont

remained silent about the number, variety and identity of the PFAS chemicals generated in its

processes and found in its waste streams.

       50.     Upon information and belief, DuPont met with North Carolina regulators in

August 2010 and represented (1) that—like C8—GenX would be produced in a “closed-loop”

system that would not result in the discharge of GenX into the Cape Fear River; and (2) that the

wastewater generated from GenX manufacturing would be collected and shipped off-site for

disposal. DuPont did not disclose to the State that it had already been discharging GenX or other

PFECAs, or other perfuoroalkyl byproducts from its Nafion® processes into the Cape Fear

River. Nor did DuPont disclose to regulators the number, variety and identity of the PFAS

chemicals generated in its processes and found in its waste streams.

       51.     The following year, in April 2011, DuPont applied for a renewal of its NPDES

Permit, confirming that “all process wastewater generated from [the PPA Manufacturing Area

where DuPont produced C8 and GenX] is collected and shipped offsite for disposal” and “no

process wastewater from this manufacturing facility is discharged to the site’s biological

[wastewater treatment plant] or to the Cape Fear River.” DuPont continued to mislead regulators,

failing to explain that the Fayetteville Works operations had been contaminating the Cape Fear

River with PFASs such as Gen X and Nafion® Byproducts 1 and 2 since approximately 1980,

and failing to disclose the number, variety or identity of the PFAS chemicals generated in its

processes and found in its waste streams, even though DuPont knew that regulators had serious

concerns about the effects of these substances on human health and understood that its

discharges were contaminating the drinking water used by hundreds of thousands of North

Carolinians. In fact, at the very same time DuPont was reassuring the State about its “closed




                                      20
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 20 of 56
system” for manufacturing Gen X, upon information and belief, DuPont was discharging Gen X

and other perfluoroalkyl byproducts of its Nafion® manufacturing processes into the Cape Fear

River on an ongoing basis.

        52.     On February 6, 2012, the State of North Carolina issued the NPDES renewal

permit to DuPont, and transferred the permit to Chemours on October 28, 2015. The Permit does

not authorize any discharges of Gen X or other PFECAs or other perfluoroalkyl substances

(including perfluoroalkyl byproducts of the Nafion® processes from the Fayetteville Works site).

        53.     DuPont conducted a Resource Conservation and Recovery Act Facility

Investigation (RFI), in three phases from 2001 through 2014. The RFI identified widespread C8

contamination in the soil and groundwater at the Fayetteville Works site, some of which DuPont

attributed to its past Nafion® manufacturing activities, including a “historical release originating

from the Nafion® manufacturing area’s common process wastewater sump.” 33 The RFI also

documented at least seven releases of PFASs at the Fayetteville Works site between March 2011

and February 2013.

        54.     In 2015, State regulators required Chemours to perform additional groundwater

sampling to determine if groundwater flowing from the Fayetteville Works site was

contaminating the Cape Fear River with C8 or other PFASs. Chemours still did not disclose to

regulators that the Fayetteville Works operations had been contaminating the Cape Fear River

with PFASs such as Gen X and Nafion® Byproducts 1 and 2 since approximately 1980. Upon

information and belief, Chemours identified both C8 and other PFASs in its ground water, but

only disclosed to the State (at the time) that it had found C8.




 DuPont Fluoroproducts, “Biennial Report for the Manufacture of APFO Calendar Years of 2002 and 2003,
33

DuPont Company —Fayetteville Works,” submitted October 26, 2004 in U.S. E.P.A. Docket No. AR-226.


                                       21
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 21 of 56
         55.     In June 2015, DuPont’s environmental manager met with State regulators to

discuss a “new” perfluorinated compound, Gen X, which had been identified in the Cape Fear

River by a team of researchers conducting sampling on the Cape Fear River as part of a study

commissioned by EPA. Upon information and belief, DuPont at that meeting represented to

DWQ that Gen X was C8’s replacement, and that it was not being discharged to the Cape Fear

River.

         56.     At least by 2015, and reportedly by April 2013, Defendants ceased manufacturing

C8 at the Fayetteville Works site. Manufacturing of Gen X and fluoroproducts such as Nafion®

perfluorosulfonic acid (PFSA) membrane, however, has continued.

         57.     At all relevant times, Defendants knew, or should have known, that the

perfluoroalkyl substances they were releasing into the environment created a probable risk to

human health in the public drinking water supply drawn from the Cape Fear River, due to the

persistence and toxicity of these substances and the fact that they are not removed through

conventional water treatment processes.

         D.      Public Disclosure of Defendants’ Pollution.

         58.     In November 2016, Dr. Detlef Knappe of North Carolina State University and a

team of researchers from other institutions published a study that identified GenX and other

PFASs at the King’s Bluff intake site in the Cape Fear River.34 Between June 14, 2013 and

December 2, 2013 Dr. Knappe’s team had taken daily samples of raw water downstream of the

Fayetteville Works site at the King’s Bluff intake, and at two locations upstream of the

Fayetteville Works site. While upstream sampling revealed only the presence of so-called




34
  Mei Sun, et. al, “Legacy and Emerging Perfluoroalkyl Substances are Important Drinking Water Contaminants in
the Cape Fear Watershed of North Carolina,” 3 Environ. Sci. Technol. Let. 415 (2016).


                                          22
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 22 of 56
“legacy PFASs,”35 at King’s Bluff, Dr. Knappe’s team found concentrations of Gen X as high as

4,500 parts per trillion (“ng/L” or “ppt”), with a mean (average) concentration of Gen X of 631

ppt—both well in excess of the current state health goal of 140 ppt.

                   Average concentration in drinking water source (ng/L)




Source: Mei Sun, et al., “Legacy and Emerging Perfluoroalkyl Substances are Important Drinking Water
Contaminants in the Cape Fear Watershed of North Carolina,” 3 Environ. Sci. Technol. Let. 415 (2016).


Dr. Knappe’s team also detected significant concentrations of six other PFECAs at King’s Bluff.

           59.     DuPont reportedly installed new abatement technology in November 2013, that

the company claimed would “dramatically drop” the average Gen X levels in the Cape Fear

River. Dr. Knappe’s 2016 article reports, however, that additional samples taken in August 2014

showed similar levels of Gen X to the mean concentrations he had found in August 2013 (again,

in excess of the current North Carolina state health advisory standard) as well as a high

concentration of other PFECAs at levels that are believed to be unsafe for humans.

           60.     Dr. Knappe further reported that based on an analysis taken at every stage of the

water treatment process at the Sweeney Water Treatment Plant in Wilmington, North Carolina,

PFASs in the Cape Fear River were not effectively removed by the coagulation, ozonation,


35
     E.g., PFASs that had been phased out through the E.P.A.’s voluntary PFOA Stewardship Program.


                                          23
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 23 of 56
biofiltration, sedimentation, or disinfection processes ordinarily used by water providers such as

Plaintiffs to treat drinking water.36

        61.      On June 15, 2017, representatives of Chemours met with officials from state and

local agencies and represented that the GenX compound found in the Cape Fear River was not

due to discharge from the plant making GenX but was likely a byproduct of another

manufacturing process conducted at the Fayetteville Works site since 1980. Upon information

and belief, these discharges exceeded the current state health goal of 140 ppt and occurred at

levels believed to be unsafe for human consumption.

        62.      In July 2017, upon information and belief, Chemours admitted to State regulators

that its 2015 groundwater sampling had also revealed the presence of PFASs other than C8 at the

Fayetteville Works site.

        63.      In August 2017, the State requested additional groundwater sampling at the

Fayetteville Works site, which demonstrated the presence of Gen X at 13 of 14 sampling

locations, at levels greater than the practical quantitation limit (PQL) of 10 ng/L (ppt). Levels of

Gen X in groundwater monitoring wells at the site show Gen X at concentrations from 519 to

61,300 ppt—vastly exceeding both the PQL and the current state health goal of 140 ppt. Five

wells adjacent to the Cape Fear River have Gen X concentrations in excess of 11,800 ppt.

        64.      In August 2017, the E.P.A. confirmed the presence of additional byproducts of

Defendants’ Nafion® manufacturing processes, described as PFESA 37 Byproduct No. 1 and

PFESA Byproduct No. 2 (and referred to in this Complaint as Nafion® Byproduct Nos. 1 and 2),

at an outfall where Defendants’ wastewater is discharged into the Cape Fear River. In particular,

even after Chemours allegedly took undisclosed steps to reduce its PFAS releases from the

36
 Mei Sun, et. al, supra note 35.
37
 Per- or polyfluoroalkyl ether sulfonic acids. Neither DuPont nor Chemours had disclosed that these substances
were present in the Fayetteville Works effluent.


                                       24
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 24 of 56
Fayetteville Works site, the E.P.A. found levels of Nafion® Byproduct No. 1 (CAS No. 29311-

67-9) as high as 15,800 ppt, and Nafion® Byproduct No. 2 (CAS No. 749836-20-2) as high as

73,900 ppt, despite Chemours’ continued dilution of its effluent with large volumes of non-

contact river water.

       65.     All of the PFAS chemicals found in the Cape Fear River—including Gen X, and

PFESA Byproduct No. 1 and PFESA Byproduct No. 2—have been consistently found at levels

that far exceed the E.P.A.’s health standards for PFOA/PFOS. Given what is believed to be the

cumulative nature of PFAS exposures, and the fact that these substances were continuously

discharged into the region’s public water supply for nearly forty years, extreme caution should

be taken to completely eliminate any further PFAS chemicals from entering into the public water

systems.

       66.     Upon information and belief, there numerous other PFAS chemicals that have not

been specifically named or identified that have also been released from Defendants’ operations at

the Fayetteville Works site and have contaminated the Cape Fear River at unsafe levels.

Notwithstanding the great public interest and concern about Defendants’ contamination of the

Cape Fear River, Defendants still have not released information to the public or to regulators that

would identify the number, variety and identity of PFASs they have generated in their

manufacturing processes and released through waste streams into the environment around the

Fayetteville Works site.

       E.      The Chemicals at Issue.

       67.     Perfluoroalkyl substances (PFASs) that have been detected in raw and/or treated

water drawn from the Cape Fear River downstream of the Fayetteville Works facility, and that

upon information and belief have resulted from Defendants’ activities at the Fayetteville Works




                                        25
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 25 of 56
site, include, but are not limited to: perfluorooctanoic acid (PFOA or “C8”) (CAS No. 335-67-1),

several perfluoroalkyl ether carboxylic acids (PFECAs), including perfluoro-2-propoypropanoic

acid (PFPrOPrA or “Gen X”) (CAS No. 13252-13-6); and two byproducts of the Nafion®

perfluorosulfonic acid (PFSA)38 membrane manufacturing process that are known only to the

Plaintiffs as “PFESA Byproducts 1 and 2” (or “Nafion® Byproducts 1 and 2”).39

           68.     PFASs are a class of man-made chemicals that do not occur naturally in the

environment. They have been widely used to make products more stain-resistant, waterproof

and/or nonstick, although they have many other commercial applications in aerospace,

automotive, construction, and electronics manufacturing. One of the ways PFASs may be

differentiated from each other is by the “chain length,” or the number of carbon atoms, in the

molecule. PFOA, for example, has eight carbon atoms, so it is referred to as “C8” and considered

a “long-chain” PFAS.




38
     Perfluorosulfonic acid is a perfluoroalkyl substance.
39
     The complete list of PFASs found by Dr. Knappe’s team consists of:
            a.      Perfluorocarboxylic acids (PFCAs):
                    i.        Perfluorobutanoic acid (PFBA) (CAS No 375-22-4);
                    ii.       Perfluoropentanoic acid (PFPeA) (CAS No. 2706-90-3);
                    iii.      Perfluorohexanoic acid (PFHxA) (CAS No. 335-67-1);
                    iv.       Perfluoroheptanoic acid (PFHpA) (CAS No. 335-67-1);
                    v.        Perfluorooctanoic acid (PFOA or “C8”) (CAS No. 335-67-1);
                    vi.       Perfluorononanoic acid (PFNA) (CAS No. 375-95-1);
                    vii.      Perfluorodecanoic acid (PFDA) (CAS No. 335-76-2);
            b.      Perfluorosulfonic acids (PFSAs):
                    i.        Perfluorobutane sulfonic acid (PFBS) (CAS No. 375-73-5);
                    ii.       Perfluorohexane sulfonic acid (PFHxS) (CAS No. 355-46-4);
                    iii.      Perfluorooctane sulfonic acid (PFOS) (CAS No. 1763-23-1);
            c.      Perfluoroalkyl ether carboxylic acids (PFECAs);
                    i.        Perfluoro-2-methoxyacetic acid (PFMOAA) (CAS No. 674-13-5);
                    ii.       Perfluoro-3-methoxypropanoic acid (PFMOPrA) (CAS No. 377-73-1);
                    iii.      Perfluoro-4-methyoxybutanoic acid (PFMOBA) (CAS No. 863090-89-5);
                    iv.       Perfluoro-2-propoypropanoic acid (PFPrOPrA or “Gen X”)
                              (CAS No. 13252-3-6);
                    v.        Perfluoro(3,5-diolxahexanoic) acid (PFO2HxA) (CAS No. 39492-88-1);
                    vi.       Perfluoro(3,5,7-trioxaoctanoic) acid (PFO3OA) (CAS No. 39492-89-2);
                    vii.      Perfluoro(3,5,7,9-tetraoxadecanoic) acid (PFO4DA) (CAS No. 39492-90-5).


                                          26
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 26 of 56
        69.      PFASs are highly persistent in the environment, as they contain perfluorinated

chains that only degrade very slowly, if at all, under environmental conditions. In addition, some

polyfluorinated chemicals break down to form perfluorinated ones.40

        70.      Regulators and the public have little access to information about the commercial

applications, potential release mechanisms, and resulting exposure sources and concentrations

for many of the individual PFASs, of which there are thousands. As a result, there is little

knowledge of their environmental fate and transport characteristics, or their toxicological

properties, because they have not been studied. Most of the data on fate and toxicity has been

provided by industry and is limited to the required testing. Non-industry researchers are hindered

by the difficulty of obtaining from the manufacturers (who treat these substances as proprietary)

the necessary reference standards they need to study the toxicity of these substances in the

laboratory and to develop analytical techniques to detect and quantify their presence in the

environment.41

        71.      On information and belief, PFASs have sufficiently similar chemical structures

and functions to render exposures cumulative, for purposes of their toxicity in humans and

animals.

                 a.       “Long Chain” PFASs

        72.      Of the PFASs, so-called “long chain PFASs”—in particular, the PFOA/C8 used in

making Teflon® and a similar chemical used in making ScotchGuard,42 PFOS—have been the

most extensively studied and regulated to date.




40
   Arlene Blum, et al., “The Madrid Statement on Poly- and Perfluoroalkyl Substances (PFASs),” 123 Env’tl Health
Persp. A 107 (May 2015), http://dx.doi.org/10.1289/ehp.1509934 (last viewed on January 28, 2018).
41
   See, e.g., Wang et al., “A Never-Ending Story of Per- and Polyfluoroalkyl Substances (PFASs)?” 51 Environ. Sci.
Technol. 2508 (2017).
42
   PFOS, which is perfluorooctanyl sulfonate, CAS No. 1763-23-1.


                                       27
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 27 of 56
        73.      In animal studies, some long-chain PFASs have been found to cause liver toxicity,

disruption of lipid metabolism and the immune and endocrine systems, adverse neurobehavioral

effects, neonatal toxicity and death, and tumors in multiple organ systems. In the growing body

of epidemiological evidence, some of these effects are supported by significant or suggestive

associations between specific long-chain PFASs and adverse outcomes, including associations

with testicular and kidney cancers, liver malfunction, hypothyroidism, high cholesterol,

ulcerative colitis, lower birth weight and size, obesity, decreased immune response to vaccines,

and reduced hormone levels and delayed puberty.43

        74.      The “C8 Science Panel” that was empowered by DuPont to “offer a scientific

answer to the important fundamental question: Is PFOA exposure as experienced by the class [of

people who obtained their drinking water from the Ohio River] capable of causing serious latent

disease?”44 has concluded there is a “probable link” between exposure to the long-chain PFAS

known as PFOA or C8 in drinking water and the serious conditions of pregnancy-induced

hypertension and preeclampsia, high cholesterol, kidney cancer, thyroid disease, testicular

cancer, and ulcerative colitis.45

        75.      In 2006, the E.P.A. initiated the voluntary PFOA Stewardship Program, calling

for the complete elimination of PFOA (C8) and long-chain PFASs from emissions to all media

and from manufactured products by 2015, “because of concerns about the impact of PFOA and

long-chain PFASs on human health and the environment, including concerns about their




43
   Id.
44
   Letter dated January 22, 2010 from Laurence F. Janssen, Esq. [lead counsel for DuPont] to Drs. Fletcher,
Steenland & Savitz [the C8 Science Panel], re: “Jack W. Leach et al., v. E.I. du Pont de Nemours and Company,
Circuit Court of Wood County, WV, Civil Action No. 01-C-608.”
45
   See ¶8, supra.


                                       28
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 28 of 56
persistence, presence in the environment and in the blood of the general U.S. population, long

half-life in people, and developmental and other adverse effects in laboratory animals.”46

        76.      In 2009, the E.P.A. included PFOA/C8 and PFOS on its “Drinking Water

Contaminant Candidate List 3,” for which “the occurrence or anticipated occurrence of a

contaminant was likely at levels of concern to human health.”47

        77.      In 2009, the E.P.A. established provisional health advisories (PHAs) for short-

term exposures to PFOA and PFOS through drinking water, recommending a level of 0.4 ppb

(parts per billion) for PFOA and 0.2 ppb (parts per billion) for PFOS. In 2016, the E.P.A. issued

more stringent lifetime health advisories for long-term exposures to C8 and PFOS,

recommending that the combined level of these two PFASs in drinking water should not exceed

70 parts per trillion (ppt).48 The similar PFASs found in the Cape Fear River—including Gen X

and Nafion® Byproducts 1 and 2—have consistently been found at levels that well exceed the

E.P.A.’s health advisories for PFOA and PFOS.

                 b.      “Short Chain” PFASs

        78.      The most common replacements for the long-chain PFASs targeted by E.P.A.’s

PFOA Stewardship Program are shorter-chain PFASs with similar structures, or compounds with

fluorinated segments joined by ether linkages, such as the PFECAs that include Gen X and

Nafion® Byproducts 1 and 2.

        79.      These shorter-chain fluorinated alternatives are more likely than not

bioaccumulative, and they are still as environmentally persistent as long-chain substances or may


46
   U.S. Envt’l Prot. Agency, “Fact Sheet: 2010/2015 PFOA Stewardship Program,” accessed at
https://www.epa.gov/assessing-and-managing-chemicals-under-tsca/fact-sheet-20102015-pfoa-stewardship-
program#launch (last viewed on January 28, 2018).
47
   U.S. Envt’l Prot. Agency, “Drinking Water Contaminant Candidate List 3—Final,” 74 Fed. Reg. 51850 (Oct. 8,
2009).
48
   U.S. Envt’l Prot. Agency, Lifetime Health Advisories and Health Effects Support Documents for
Perfluorooctanoic Acid and Perfluorooctane Sulfonate, 81 Fed. Reg. 33250 (May 25, 2016).


                                       29
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 29 of 56
degrade into equally persistent products.49 Manufacturing applications often require a higher

relative concentration of shorter-chain PFAS to achieve the same level of desired performance as

provided by the longer-chain PFAS, resulting in higher application concentrations for the

alternatives, and potentially higher concentrations being released to the environment.

        80.      As with the long-chain PFASs, evidence exists to support the toxicity of PFECAs

in humans and animals, as noted in the March 11, 2009 Consent Order entered on DuPont’s

Premanufacture Notice for P-08-508 and P-08-509.

        81.      DuPont has been studying the health effects of the PFECAs known as Gen X

since at least 1963, when it conducted an acute oral toxicity study in rats to determine the lethal

dose for exposure to Gen X’s ammonium salt. DuPont’s internal data studies have demonstrated

an association between Gen X and various health effects in laboratory animals that are consistent

with the effects of other PFASs, including effects in the liver, kidney, pancreas, testicles, and

immune system.50

        82.      The publicly-reported results of Defendants’ studies on the toxicity of Gen X

contain misrepresentations and factual misstatements that tend to understate Gen X’s potential

for toxicity.51 Defendants’ selective and/or misleading release of data on Gen X is consistent

with Defendants’ concealment of similar pertinent health data on C8—for which they received

an administrative penalty from the E.P.A.

        83.      Data from DuPont’s animal studies indicate that Gen X is an animal carcinogen in

multiple organ systems in both male and female rats, and that Gen X poses

49
   Arlene Blum, et al., supra note 41.
50
   See TSCA Non-Confidential Business Information submitted to E.P.A. 8(e) Coordinator, USEPA, for 8EHQ-06-
16478, https://assets.documentcloud.org/documents/2746960/GenX8eFilings.pdf (last viewed on January 28, 2018).
51
   See Beekam et al. “Evaluation of substances used in the GenX technology by Chemours, Dordrecht,” RIVM
Letter report 2016-0174 (National Institute for Public Health and the Environment Ministry of Health, Welfare and
Sport, The Netherlands 2016); and J.M. Caverly Rae, et al., “Evaluation of chronic toxicity and carcinogenicity of
ammonium 2,3,3,3-tetrafluoro-2-(heptafluoropropoxy)-propanoate in Sprague–Dawley rats,” 2 Toxicology Reports
939 (2015).


                                       30
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 30 of 56
reproductive/developmental risks, and poses risks of toxicity in the liver, kidneys, the

hematological system, the adrenal glands, the stomach, as well as other adverse effects.52

        84.      Specifically, DuPont’s data53 show toxic effects from short term exposures, sub-

chronic exposures, and long-term exposures:

                 a.      Gen X exposure to rats and mice resulted in numerous different types of

                         cancer at levels exceeding controls in the brain, liver, adrenal gland,

                         pancreas (two types of pancreatic cancer), testes, as well as fibrosarcomas,

                         malignant lymphomas, and uterine polyps.

                 b.      Gen X exposure to rats and mice resulted in adverse reproductive and

                         developmental effects, severe liver toxicity and adverse liver impacts from

                         changes to RNA messaging, that may lead to adverse effects not only in

                         the liver, but in other organs, as well as cancer occurrence.

                 c.      Gen X exposure to rats and mice resulted in adverse impacts in the adrenal

                         gland, kidneys, stomach, bile duct, brain, reproductive cycles, the tongue,

                         eyes, and immune system, and potentially may result in genotoxicity.

        85.      The toxicity results from reports of animal studies in fact indicate that Gen X is a

significantly toxic PFAS. Human studies have not been done at this time. However, based on the

available animal studies, Gen X may in fact be as toxic or more toxic to humans than PFOA.

        86.      Likely human adverse effects from Gen X exposure could range from

reproductive/developmental adverse effects to adverse liver effects, to human immune

system/RNA messaging disruption adverse impacts, to stomach, ocular, and tongue toxicity, to


52
   See data reported in Lisa Craig, “H-28548: Combined Chronic Toxicity/Oncogenicity Study 2-Year Oral Gavage
Study In Rats”– Laboratory Project ID: DuPont-18405-1238” (MPI Research, Inc., Mattawan, Michigan 2013)
(sponsored By E.I. du Pont de Nemours and Company).
53
   Id.


                                       31
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 31 of 56
human cancer. Human exposure to Gen X in drinking water is continuous, moreover, unlike the

exposure in existing animal studies.

         87.     In July 2017, the North Carolina Health and Human Services Department released

a health goal for exposure to Gen X in drinking water of 140 nanograms per liter (parts per

trillion or “ppt”). According to the State, this updated health goal of 140 ppt is expected to be the

most conservative and health protective for non-cancer effects in bottle-fed infants, pregnant

women, lactating women, children and adults. It is based, however, on the available public

literature that consists primarily of DuPont-funded (and misleading) publications as discussed

above.

         88.     Given what is believed to be the cumulative nature of PFAS exposure, and the

fact that consumers of the public drinking water drawn from the Cape Fear River have already

been exposed to a combination of Defendants’ perfluorinated contaminants (including PFOA/C8,

Gen X, and Nafion® Byproducts 1 and 2, and an unknown number of other PFASs) for the last

thirty-seven years (or more), extreme caution should be taken to completely eliminate any further

PFAS chemicals from entering into the region’s public water supply.

         F.      Defendants’ Statutory Violations.

         89.     Defendants violated their ongoing duty under both North Carolina and Federal

law to disclose to the State of North Carolina any known constituents in their discharges that

posed a potential risk to human health, in connection with their NPDES Permit. See, e.g., 15A

N.C.A.C. 2H.0105(j)(requiring applicants to disclose “all known toxic components that can be

reasonably expected to be in the discharge, including but not limited to those contained in a

priority pollutant analysis”); 14A N.C.A.C. 2B.0202(64) (defining toxic substances to include

“any substance or combination of substances...which after discharge and upon exposure...has the




                                          32
              Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 32 of 56
potential to cause death, disease, behavioral abnormalities, cancer, genetic mutations,

physiological malfunctions (including malfunctions or suppression in reproduction or growth) or

physical deformities in such organisms or their offspring”); 40 C.F.R. § 122.41(l)(8) (requiring,

as a standard NPDES permit condition, that “[w]here the permittee becomes aware that it failed

to submit any relevant facts in a permit application, or submitted incorrect information in a

permit application . . . it shall promptly submit such facts or information.”); U.S. Envt’l Prot.

Agency, “Revised Policy Statement on Scope of Discharge Authorization and Shield Associated

with NPDES Permits,” available at https://www3.epa.gov/npdes/pubs/owm0131.pdf.

       90.     Defendants also violated, and continue to violate, their duty under the NPDES

Permit to take “all reasonable steps to minimize or prevent any discharge . . . in violation of [its]

permit with a reasonable likelihood of adversely affecting human health or the environment,” 40

C.F.R. § 122.41(d), as well as their duty under North Carolina groundwater regulations to take

action to terminate and control any discharge of “waste or hazardous substance to the

groundwaters of the State, or in proximity thereto,” mitigate any resulting hazards, and notify

State regulators. 15A N.C.A.C. 2L .0106(b).

       91.     Defendants’ ongoing discharges into the Cape Fear River have violated, and

continue to violate, North Carolina water quality standards for surface water, in that they:

               a.      render the Cape Fear River waters injurious to aquatic life or wildlife,

                       recreational activities, public health, or impair the waters for one or more

                       of their designated uses, 15A N.C.A.C. 02B .0208(a); and

               b.      preclude, on a short term and/or long term basis, one or more of the best

                       uses of the water, including as “a source of water supply for drinking,

                       culinary, or food-processing purposes” and for “aquatic life propagation




                                      33
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 33 of 56
                        and maintenance of biological integrity (including fishing and fish),

                        wildlife, secondary recreation, [and] agriculture.” See 15A N.C.A.C. 2B

                        .0216(2) and 15A N.C.A.C. 2B .0216(1) & .0211(1).

        92.     Defendants’ ongoing discharges of Gen X and, upon information and belief, other

perfluoroalkyl substances such as PFECAs (perfluoroalkyl ether carboxylic acids) including

Nafion® Byproducts 1 and 2, into groundwater have violated, and continue to violate, North

Carolina groundwater standards in that these discharges are comprised of substances which are

not naturally occurring and for which no standard is specified, but are contaminating

groundwater at or above the practical quantitation limit (PQL), as prohibited by 15A N.C.A.C.

2L .0202(c).

        G.      Damages to Plaintiffs and Their Public Drinking Water Resources.

        93.     In 2014 and 2015, water testing established the presence of C8 and PFOS

compounds at the Northwest Water Treatment Plant operated by Brunswick County. In June

2017, additional testing found Gen X at the King’s Bluff intake in amounts substantially in

excess of the state health goal in raw water (ranging from 629 ppt to 830 ppt). Additional testing

at this time also found Gen X in treated water at the Northwest Water Treatment Plant at levels

substantially exceeding the state health goal, ranging from 695 to 910 ppt.

        94.     Testing performed on October 12, 2017, confirmed the continuing presence of C8,

Gen X, and other perfluorinated chemicals in both raw and treated water at Brunswick County’s

Northwest Water Treatment Plant.54 Additionally, weekly testing by the University of North

Carolina at Wilmington, in cooperation with the Cape Fear Public Utility Authority, has




54
  http://www.brunswickcountync.gov/wp-content/uploads/2017/10/BCPU-17-15909-10-12-17.pdf (last viewed on
January 28, 2018).


                                      34
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 34 of 56
confirmed the presence of C8, Gen X, and other perfluorinated chemicals in both raw and treated

water at the Authority’s Sweeney Water Treatment Plant.55

        95.     Upon information and belief, Chemours took undisclosed steps to decrease its

Gen X emissions after the public exposure in mid-2017 of its long history of Gen X

contamination from the Fayetteville Works site. These undisclosed measures do not assure that

GenX levels in water drawn from the Cape Fear River, even if treated, consistently remain below

the state health goal of 140 ppt. For example, tests at Brunswick County’s Northwest Water

Treatment Plant on October 19, 2017 confirmed the presence of GenX at 281 ppt in raw water

and 193 ppt in treated water.56

        96.     At the time the original complaint was filed [D.E. 1], Chemours had not attempted

(or achieved) any decrease in its other PFAS emissions, which include Nafion® Byproducts 1

and 2 and—upon information and belief—a number of other unidentified PFASs. Further, the

PFASs Defendants released for several decades are believed to be contained in the sediment of

the Cape Fear River, in the groundwater that feeds the River at the Fayetteville Works site, and

in deposits in the watershed from the air emanating from the Fayetteville Works site. Thus,

PFAS contaminants will continue to enter the Cape Fear River for decades to come even if

Chemours removes these chemicals from its waste stream. Particularly in view of Defendants’

long history of deceiving regulators and the public about emissions both from the Fayetteville

Works site and from their other facilities in the United States, Plaintiffs cannot rely upon

Chemours to protect the quality of the public drinking water Plaintiffs supply, but must




55
   http://www.cfpua.org/DocumentCenter/View/10199 (last viewed on January 28, 2018);
http://www.cfpua.org/DocumentCenter/View/10623 (last viewed on January 28, 2018).
56
   http://www.brunswickcountync.gov/wp-content/uploads/2017/11/BCPU-17-16244-10-19-17.pdf (last viewed on
January 28, 2018).


                                      35
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 35 of 56
investigate and develop an effective method of removing the continuing PFAS contamination

from the raw water Plaintiffs obtain from the Cape Fear River and deliver to the public.

       97.     Each Plaintiff has suffered damages including contamination of their property

and/or public water supply.

V.     PLAINTIFF-SPECIFIC FACTUAL ALLEGATIONS

       A.      CFPUA

               CFPUA Allegations

       98.     CFPUA exercises public and essential governmental functions to provide for the

public health and welfare of its customers by providing potable water for residents, businesses,

and other water users in of New Hanover County and the City of Wilmington. CFPUA owns and

operates a water intake located on the Cape Fear River, downstream of the Fayetteville Works

facility, and the Sweeney Water Treatment Plant to provide potable water to its customers. As a

result of Defendants’ activities, CFPUA’s water system (as defined in N.C. Gen. Stat. § 162A-2)

has been contaminated, its riparian interests injured, its revenues diminished, and its reputation

harmed.

       99.     Beginning in 2008, CFPUA undertook a substantial upgrade and expansion project

to its Sweeney Water Treatment Plant, which was completed in 2012 and cost more than $65

million. The Sweeney Plant is now a state-of-the-art system, with the capacity to treat 34.5 million

gallons per day. CFPUA was unaware at the time of the upgrade that DuPont had been

contaminating the Cape Fear River with perfluoroalkyl substances (PFASs) for decades, and the

Sweeney Plant was therefore not designed for, and is largely ineffective at, removing PFASs from

the water. The concentration levels of PFASs in the raw water and in the finished water following

treatment are therefore comparable.




                                        36
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 36 of 56
       100.    In addition, prior to undertaking the expansion of the Sweeney Plant, CFPUA

published notice of the expansion through the State Clearinghouse, in accordance with the North

Carolina Environmental Policy Act. The Sweeney Plant expansion also received substantial

attention in the local press. DuPont therefore had notice as a matter of law of the Sweeney Plant

expansion and, upon information and belief, had actual notice of the expansion. Nevertheless,

DuPont did not warn CFPUA that the Cape Fear River was contaminated with PFASs, that

conventional water treatment methods are ineffective at removing PFASs, and that the planned

upgrade would be ineffective in removing PFASs.

       101.    CFPUA is authorized and empowered to “acquire in the name of the authority ...
any lands or rights in land or water rights in connection therewith ....” N.C. Gen. Stat. § 162A-6.

       102.    CFPUA owns in fee simple a tract of land that touches the Cape Fear River

(“CFPUA Riparian Land”). CFPUA owns and operates a water supply intake located on the
CFPUA Riparian Land, downstream of the Fayetteville Works Facility.

       103.    CFPUA, as owner of the CFPUA Riparian Land, owns riparian rights including,

but not limited to, the right to the natural flow of the Cape Fear River undiminished in quality

except as may be occasioned by the reasonable use of the water by other riparian owners.

       104.    CFPUA Riparian Land is downstream of the Fayetteville Works where

Defendants have caused and continue to cause PFASs to be introduced into the Cape Fear River.

               CFPUA Damages

       105.    As a direct and proximate result of Defendants’ conduct, CFPUA has suffered

property, monetary, and reputational damage, which include the following:

               a.     CFPUA’s water system has been contaminated with PFASs, including the

                      Sweeney Plant and related water treatment equipment, as well as

                      CFPUA’s aquifer storage and recovery (“ASR”) system. CFPUA has
                      retained Black & Veatch to determine how best to address the PFASs



                                      37
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 37 of 56
                       already existing in its water system, and has undertaken to remove nearly

                       50 million gallons of stored water from its ASR, at substantial expense,

                       estimated to be in excess of $500,000.

                b.     Black & Veatch has also been retained to conduct pilot tests to evaluate

                       possible treatment methods to remove PFASs from the raw water, which

                       continue to reach the CFPUA water intake on the Cape Fear River and

                       enter the CFPUA public water supply system. CFPUA reasonably

                       anticipates that an upgrade to the Sweeney Plant will be necessary to

                       remove PFASs released by Defendants, at substantial expense.

                c.     CFPUA has also partnered with researchers at UNC-Wilmington to

                       undertake a three-phase research program, to search for and identify

                       PFASs in the waters and sediments of the Cape Fear River, as well as

                       within CFPUA’s water system.

                d.     CFPUA has undertaken an extensive testing regimen for sampling its raw

                       and finished water, in order to monitor the levels of known PFASs that can

                       be identified and measured.

                e.     CFPUA has also made available to the public a free water filling station

                       with treated water sourced from underground aquifers where GenX

                       contamination has not been detected.

                f.     CFPUA has suffered reputational harm with customers and the public at

                       large.

         106.   CFPUA’s damages include costs incurred and lost revenue related to each of the

above.




                                       38
           Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 38 of 56
       B.      Brunswick County

               Brunswick County Allegations

       107.    Brunswick County owns, operates, and maintains a public water distribution

system that treats raw water drawn from the Cape Fear River and distributes it as drinking water

to approximately 73,000 residential customers in Brunswick County, as well as more than 2,000

commercial customers. Brunswick County has a property interest—including upon information

and belief a usufructuary interest—in the water it receives from the Cape Fear River. Brunswick

County has suffered, and continues to suffer, damages to its property and to its public drinking

water supply as a direct and proximate result of Defendants’ conduct as set forth in this

Amended Master Complaint. Specifically, Brunswick County’s water supply, raw water, water

treatment system, and distribution system are contaminated with PFASs.

       108.    As a public water supplier, Brunswick County obtains raw water pumped by the

LCFWSA from the King’s Bluff intake on the Cape Fear River and treats it at the Northwest

Water Treatment Plant owned and operated by Brunswick County. Under its contract with

LCFWSA, Brunswick County is also responsible for maintaining the LCFWSA facility at the

King’s Bluff intake.

       109.    Under G.S. 130A Article 10, Brunswick County is required to receive a permit for

its public water supply system—identified as EPA SDWIS No. NC0410045—from the State of

North Carolina, Department of Environmental Quality, Division of Water Resources, and must

comply with the rules found in Title 15A, Subchapter 18C of the North Carolina Administrative

Codes, as well as the federal Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq., and the

regulations found in 40 C.F.R. Parts 141 and 142.

       110.    As a public water supplier, Brunswick County has spent substantial amounts of

money to ensure a safe and high-quality drinking water supply for the public. Brunswick

County’s conventional water treatment systems are presently incapable of effectively removing

the perfluorinated chemicals Defendants have released—and continue to release—into the Cape




                                        39
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 39 of 56
Fear River. Given what is believed to be the cumulative nature of PFAS exposure, and the fact

that Brunswick County’s customers have already been exposed to a combination of Defendants’

perfluorinated contaminants (including PFOA/C8, Gen X, and Nafion® Byproducts 1 and 2, and

an unknown number of other PFASs) for decades, extreme caution should be taken to completely

prevent any further PFAS chemicals from entering into Brunswick County’s public water

system. Brunswick County will incur substantial costs to identify, construct, maintain, and

operate an appropriate treatment system that can remove Defendants’ perfluorinated chemicals

from its public drinking water for the foreseeable future.

               Brunswick County Damages

       111.    Brunswick County has suffered, and continues to suffer, damages to its property

and to its public drinking water supply as a direct and proximate result of Defendants’ conduct as

set forth in this Amended Master Complaint.
       112.     By this action, Brunswick County seeks compensatory and punitive damages,
including the costs to design, operate and maintain an adequate filtration system that will
completely remove all PFAS chemicals from their public water supply.

       113.     Brunswick County further seeks an order abating the nuisance created by

Defendants, as set forth in this Amended Master Complaint.

       114.    Brunswick County further seeks all costs and expenses of suit, pre- and post-

judgment interest, and all other legal and equitable relief as allowed by law.
       C.      LCFWSA

               LCFWSA Allegations

       115.    LCFWSA owns and operates the Kings Bluff Raw Water Pump Station behind

Lock and Dam #1 on the Cape Fear River, a facility with a capacity to pump up to 106 million

gallon per day from which it supplies wholesale, regional raw water to local governments and

industry. LCFWSA’s major customers include Brunswick County, Pender County, Praxair,
Invista, and CPFUA.



                                        40
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 40 of 56
       116.    The North Carolina Department of Environmental Quality, Division of Water

Resources, Public Water Supply Section authorizes LCFWSA a safe yield of 106 million gallons

per day of surface water from the Cape Fear River through its infrastructure permit PWSID# 04-

65-999.

       117.    LCFWSA has a property interest—including upon information and belief a

usufructuary interest—in the water it draws from the Cape Fear River.

       118.    LCFWSA owns land that touches the Cape Fear River (Parcel No. 0027059 in

Carvers Creek Township, Bladen County, North Carolina). LCFWSA has riparian rights arising

from its ownership of land touching the Cape Fear River.

       119.    Defendants’ conduct as described in this Amended Master Complaint caused the

contamination of the Cape Fear River with Gen X and other perfluoroalkyl substances (PFASs)

which has also resulted in the contamination of LCFWSA’s water system and injured

LCFWSA’s riparian interests.

       120.    As a result of Defendants’ conduct as described in this Amended Master

Complaint, LCFWSA’s property, including its pumping equipment and stations, have been

contaminated with Gen X and, upon information and belief, other PFASs.

       121.    LCFWSA has suffered, and continues to suffer, damages to its property and to its

public drinking water resources and supply as a direct and proximate result of Defendants’

conduct as set forth above.

       122.    LCFWSA owns a tract of land that touches the Cape Fear River (“LCFWSA

Riparian Land”). LCFWSA owns and operates a water supply intake located on the LCFWSA

Riparian Land, downstream of the Fayetteville Works Facility.

       123.    LCFWSA, as owner of the LCFWSA Riparian Land, owns riparian rights

including, but not limited to, the right to the natural flow of the Cape Fear River undiminished in

quality except as may be occasioned by the reasonable use of the water by other riparian owners.




                                      41
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 41 of 56
            124.    LCFWSA Riparian Land is downstream of the Fayetteville Works where

Defendants have caused and continue to cause PFASs to be introduced into the Cape Fear River.

                    LCFWSA Damages

            125.    LCFWSA has suffered, and continues to suffer, damages to its property, to its

water resources, and to its riparian rights as a direct and proximate result of Defendants’ conduct

as set forth in this Amended Master Complaint.

            126.    By this action, LCFWSA seeks compensatory and punitive damages.

            127.    LCFWSA further seeks an order abating the nuisance created by Defendants, as

set forth in this Amended Master Complaint.

            128.    LCFWSA further seeks such prohibitory and mandatory injunctive relief as is

necessary to prevent continuing injury to LCFWSA’s riparian rights as a result of Defendants’

actions and inactions.

            129.    LCFWSA further seeks all costs and expenses of suit, pre- and post-judgment

interest, and all other legal and equitable relief as allowed by law.

            D.      Wrightsville Beach

                    Wrightsville Beach Allegations

            130.    Wrightsville Beach pumps, processes, treats, and distributes water to customers in

New Hanover County from the Pee Dee Aquifer.

            131.    In June 2017, water samples from the Wrightsville Beach Well #11 located on

Allen’s Lane, which draws raw water from the Pee Dee Aquifer, confirmed the presence of Gen X

in Wrightsville Beach’s water supply at levels ranging from 24 to 28 parts per trillion. Well #11

has continued to test positive for the presence of Gen X with detections as high as 57 parts per

trillion.

            132.    Wrightsville Beach Well #11 is located in close proximity to an Aquifer Storage

and Recovery Well (ASR) used by CFPUA. CFPUA pumps water from the Cape Fear River and
injects it into its ASR Well where it is stored in the Pee Dee Aquifer for future use.




                                             42
                 Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 42 of 56
       133.    Further testing has revealed the presence of Defendants’ PFAS chemicals in Well

#11, in addition to Gen X.

       134.    In addition to Well #11, testing has revealed the presence of Defendants’ PFAS

chemicals in other wells owned and operated by Wrightsville Beach.

       135.    Defendants’ PFAS chemicals have been detected at numerous locations

throughout Wrightsville Beach’s drinking water system.

       136.    Defendants’ conduct as described in this Amended Master Complaint caused the

contamination of the Cape Fear River, groundwater, air and soil with Gen X and other

perfluoroalkyl substances (PFASs), which has also resulted in the contamination of the Pee Dee

Aquifer with Gen X, and other PFASs.

       137.    Defendants knew, or should have known, that their conduct as described in this

Amended Master Complaint would foreseeably result in the contamination of groundwater

resources including, but not limited to, the Pee Dee Aquifer.

       138.    As a result of Defendants’ conduct as described in this Amended Master

Complaint, Wrightsville Beach Well #11, its pumping equipment, and treatment facilities have

been contaminated with Gen X and other PFASs.

       139.    As a result of Defendants’ conduct as described in this Amended Master

Complaint, additional wells owned and operated by Wrightsville Beach are threatened with

contamination by Gen X and other PFASs.

       140.    Wrightsville Beach has suffered, and continues to suffer, damages to its property

and to its public drinking water resources as a direct and proximate result of Defendants’ conduct

as set forth above. Specifically, Wrightsville Beach’s well water, raw water, water treatment

system, and distribution system are contaminated with PFASs.

       141.    Under G.S. 130A Article 10, Wrightsville Beach is required to receive a permit

for its community public water supply system—identified as EPA SDWIS No. NC0465020—
from the State of North Carolina, Department of Environmental Quality, Division of Water




                                      43
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 43 of 56
Resources, and must comply with the rules found in Title 15A, Subchapter 18C of the North

Carolina Administrative Codes, as well as the federal Safe Drinking Water Act, 42 U.S.C. §§

300f, et seq., and the regulations found in 40 C.F.R. Parts 141 and 142.

       142.    As a public water supplier, Wrightsville Beach has spent substantial amounts of

money to ensure a safe and high-quality drinking water supply for the public. Plaintiff does not

have a water treatment system capable of effectively removing the perfluorinated chemicals

Defendants have released—and continue to release— which have resulted in the contamination

of Wrightsville Beach’s water supply. Given what is believed to be the cumulative nature of

PFAS exposure, and the fact – upon information and belief - that Wrightsville Beach’s customers

have already been exposed to a combination of Defendants’ perfluorinated contaminants

(including PFOA/C8, Gen X, and Nafion® Byproducts 1 and 2, and an unknown number of

other PFASs) for decades, extreme caution should be taken to completely prevent any further

PFAS chemicals from entering into Wrightsville Beach’s public water system. Wrightsville

Beach will incur substantial costs to identify, construct, maintain, and operate an appropriate

treatment system that can remove Defendants’ perfluorinated chemicals from its public drinking

water for the foreseeable future.

               Wrightsville Beach Damages

       143.    Wrightsville Beach has suffered, and continues to suffer, damages to its property

and to its public drinking water supply as a direct and proximate result of Defendants’ conduct as

set forth in this Amended Master Complaint.

       144.    By this action, Wrightsville Beach seeks compensatory and punitive damages,

including the costs to design, operate and maintain an adequate filtration system that will

completely remove all PFAS chemicals from its public water supply.

       145.    Wrightsville Beach further seeks an order abating the nuisance created by

Defendants, as set forth in this Amended Master Complaint.




                                      44
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 44 of 56
       146.    Wrightsville Beach further seeks all costs and expenses of suit, pre- and post-

judgment interest, and all other legal and equitable relief as allowed by law.

VI.    CAUSES OF ACTION
                                            COUNT I
                                          Public Nuisance

       147.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       148.    Defendants’ operation of the Fayetteville Works facility, and their discharges,

emissions, and releases of perfluoroalkyl substances including, but not limited to, PFOA (“C8”),

Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs

(perfluoroalkyl ether carboxylic acids), create a public nuisance that unreasonably endangers the

health of thousands of North Carolina residents served by Plaintiffs’ public water systems.

       149.    The condition created by Defendants affects a substantial number of people who

use the Cape Fear River as a drinking water supply and interferes with the rights of the public at

large to clean and safe drinking water.

       150.    An ordinary person would be reasonably annoyed or disturbed by the presence of

toxic perfluoroalkyl substances including, but not limited to, PFOA (“C8”), Gen X, Nafion®

Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs (perfluoroalkyl ether

carboxylic acids), that endanger the health of animals and humans and degrade water quality.

       151.    The seriousness of the environmental and human health risk Defendants have

created far outweighs any social utility of Defendants’ conduct in manufacturing products using

perfluoroalkyl substances including, but not limited to, PFOA (“C8”), Gen X, Nafion®

Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs (perfluoroalkyl ether

carboxylic acids), and concealing the dangers posed to human health and the environment.




                                      45
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 45 of 56
       152.   Continuing harm caused by Defendants includes not only their ongoing releases

of Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs

(perfluoroalkyl ether carboxylic acids), but also the continued propagation of Defendants’

historical releases of perfluoroalkyl substances, including PFOA (“C8”), through migration in

groundwater, leaching from soil, and release from sediments.

       153.   Defendants knew or, in the exercise of reasonable care, should have known that

their manufacturing operations at the Fayetteville Works site were causing the type of

contamination now found in the Cape Fear River. Defendants knew of the bioaccumulative,

persistent properties of PFASs and the inability of conventional water treatment systems to

remove them. Defendants knew that their perfluoroalkyl substances including, but not limited to,

PFOA (“C8”), Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known

as PFECAs (perfluoroalkyl ether carboxylic acids), would contaminate the water supply in the

Cape Fear River. In addition, Defendants knew that certain perfluoroalkyl substances including

PFOA (“C8”) are associated with serious toxic effects and cancers in humans exposed through

drinking water, and that other similar PFECAs (perfluoroalkyl ether carboxylic acids), including

Gen X, are associated with serious toxic effects in animals, have not been studied in humans, and

present a probable risk to human health. As a result, it was foreseeable to Defendants that

humans may be exposed to perfluoroalkyl substances including, but not limited to, PFOA

(“C8”), Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as

PFECAs (perfluoroalkyl ether carboxylic acids), by drinking treated drinking water drawn from

the Cape Fear River. Defendants thus knew, or should have known, that their contamination

would seriously and unreasonably interfere with the ordinary comfort, use, and enjoyment of the

Cape Fear River.




                                     46
         Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 46 of 56
       154.    The condition created by Defendants adversely affects the quality of the raw

water drawn from the Cape Fear River and causes inconvenience and annoyance to Plaintiffs,

who must incur costs in order to ensure the safety of the public drinking water they supply.

       155.    As a direct and proximate result of Defendants’ creation of this public nuisance,

Plaintiffs have suffered—and will continue to suffer—harm that is different from the type of

harm suffered by the general public, and Plaintiffs will incur substantial costs to remove

Defendants’ contamination from the drinking water they distribute.

       156.    Defendants’ conduct was a substantial factor in causing the harm to Plaintiffs.

The harm to Plaintiffs and the citizens served by their public water systems will continue until an

injunction is issued to abate the nuisance Defendants have created.

       157.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages in an amount to be proven at trial, an injunction to abate the nuisance, all costs

and expenses of suit and pre- and post-judgment interest.

                                            COUNT II
                                         Private Nuisance

       158.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       159.    Defendants’ operation of the Fayetteville Works facility, and their discharges,

emissions, and releases of perfluoroalkyl substances including, but not limited to, PFOA (“C8”),

Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs

(perfluoroalkyl ether carboxylic acids), constitute an unreasonable use of Defendants’ land which

has caused substantial and unreasonable interference with Plaintiffs’ use and enjoyment of their

property.




                                        47
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 47 of 56
       160.    As a direct and proximate result of Defendants’ conduct that created a nuisance,

Plaintiffs have incurred injuries, damage, and harm as set forth above. Defendants are liable for

damages in an amount to be proven at trial.

       161.    The nuisance Defendants have created is ongoing and the harm to Plaintiffs will

continue until an injunction is issued to abate it.

       162.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages in an amount to be proven at trial, an injunction to abate the nuisance, all costs

and expenses of suit and pre- and post-judgment interest.

                                           COUNT III
                                     Trespass to Real Property

       163.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       164.    Defendants’ operation of the Fayetteville Works facility, and their discharges,

emissions, and releases of perfluoroalkyl substances including, but not limited to, PFOA (“C8”),

Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs

(perfluoroalkyl ether carboxylic acids), have resulted in an unauthorized entry by Defendants

upon real property owned by Plaintiffs.

       165.    Defendants’ unauthorized entry upon Plaintiffs’ property has resulted in

substantial injury, damage, and harm to Plaintiffs and constitutes a trespass to real property.

       166.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages in an amount to be proven at trial, an injunction to prevent further trespasses, and

all costs and expenses of suit and pre- and post-judgment interest.




                                      48
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 48 of 56
                                           COUNT IV
                                       Trespass to Chattels

       167.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       168.    Defendants’ operation of the Fayetteville Works facility, and their discharges,

emissions, and releases of perfluoroalkyl substances including, but not limited to, PFOA (“C8”),

Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl substances known as PFECAs

(perfluoroalkyl ether carboxylic acids), have resulted in an unauthorized interference with

Plaintiffs’ possession and use of their water and water systems.

       169.    Defendants’ unauthorized interference has resulted in substantial injury, damage,

and harm to Plaintiffs and constitutes a trespass to chattels.

       170.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages in an amount to be proven at trial, an injunction to prevent further trespasses, and

all costs and expenses of suit and pre- and post-judgment interest.

                                            COUNT V
                                         Negligence Per Se

       171.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       172.    Defendants’ conduct violates federal and state public safety statutes that are

intended to protect human health and the environment, as set forth above.

       173.    Plaintiffs are within the class of persons the violated state and federal statutes are

intended to protect, and their injuries are of the nature contemplated by the statutes.

       174.    Defendants’ negligence per se directly and proximately caused Plaintiffs’ injury,

damage, and harm as set forth above.




                                      49
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 49 of 56
       175.    Plaintiffs seek actual damages in an amount to be proven at trial, all costs and

expenses of suit and pre- and post-judgment interest.

                                            COUNT VI
                                            Negligence

       176.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       177.    Defendants owed Plaintiffs a duty of reasonable care in the manufacture,

management, use, storage, handling, and disposal of perfluoroalkyl substances including, but not

limited to, PFOA (“C8”), Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl

substances known as PFECAs (perfluoroalkyl ether carboxylic acids), in the release of these

substances in and around the Fayetteville Works facility, and in the remediation of contamination

those releases caused.

       178.    Defendants had a duty, in particular, to: (1) identify the potentially harmful

perfluoroalkyl substances associated with their operations that were released into the air, soil,

groundwater, and surface water; (2) investigate and understand the characteristics of the

perfluoroalkyl substances associated with their operations before releasing those substances into

the environment; (3) conduct their operations in a manner that would not unreasonably endanger

human health and the environment; (4) investigate and remediate environmental releases that

they knew posed a potential risk to human health and the environment; and (5) warn Plaintiffs of

environmental releases that created a probable risk to human health in the public drinking water

supply, due to the persistence and toxicity of these substances and the fact that they are not

removed through conventional water treatment processes.

       179.    Defendants failed to exercise ordinary and reasonable care in the manufacture,

management, use, storage, and handling of their perfluoroalkyl substances including, but not



                                      50
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 50 of 56
limited to, PFOA (“C8”), Gen X, Nafion® Byproducts 1 and 2, and other perfluoroalkyl

substances known as PFECAs (perfluoroalkyl ether carboxylic acids), in the release of these

substances in and around the Fayetteville Works facility, and in the remediation of contamination

those releases caused.

       180.    Defendants’ failure to exercise ordinary and reasonable care has directly and

proximately caused the groundwater, surface water, soil, and river sediment in and around the

Fayetteville   Works      facility   to   become   contaminated        with   Defendants’   persistent,

bioaccumulative, and toxic perfluoroalkyl substances.

       181.    Defendants’ failure to exercise ordinary and reasonable care has directly and

proximately caused Plaintiffs to suffer injury, damage, and harm as set forth above

       182.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

actual damages in an amount to be proven at trial, and all costs and expenses of suit and pre- and

post-judgment interest.

                                            COUNT VII
                                          (Failure to Warn)

       183.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       184.    Defendants had a duty to exercise reasonable care and to warn Plaintiffs of the

contamination in the Cape Fear River of perfluoroalkyl substances, the likelihood that PFASs

were reaching Plaintiffs’ public water systems, the lack of efficacy of conventional treatment

systems at removing PFASs, and the persistent, bioaccumulative and toxic characteristics of

PFASs.

       185.    As a direct and proximate result of Defendants’ negligent failure to warn,

Plaintiffs have incurred injuries, damage, and harm as set forth above.



                                      51
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 51 of 56
       186.    Plaintiffs seek actual damages, in an amount to be proven at trial.

                                           COUNT VIII
                                     (Negligent Manufacture)

       187.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       188.    PFASs manufactured, generated, used, stored, handled, or disposed of by

Defendants in the manufacture of fluoroproducts constitute dangerous instrumentalities or

substances.

       189.    Defendants failed to execute the highest or utmost caution commensurate with the

serious risk of harm involved in the manufacture, generation, use, storage, handling, and disposal

of PFASs, resulting in the fluorochemical contamination described herein.

       190.    As a direct and proximate result of Defendants’ negligent manufacture of

fluoroproducts, Plaintiffs have incurred the injuries, damage, and harm as set forth above.

                                         COUNT IX
                               Riparian Rights / Injunctive Relief

       191.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       192.    As set forth in the Notice to Conform filed separately in this matter, Plaintiffs

own riparian rights including, but not limited to, the right to the natural flow of the Cape Fear

River undiminished in quality except as may be occasioned by the reasonable use of the water by

other riparian owners.

       193.    Defendants have materially interfered with and continue to materially interfere

with Plaintiffs’ riparian rights by causing the waters of the Cape Fear River to contain




                                      52
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 52 of 56
perfluoroalkyl substances that unreasonably diminish the quality of the waters of the Cape Fear

River where Plaintiffs withdraw water from the Cape Fear River for human consumption.

       194.    As a direct and proximate result of Defendants’ interference with Plaintiffs’

riparian rights, Plaintiffs have suffered and will continue to suffer the injuries, damage, and harm

identified in preceding paragraphs. Defendants are therefore liable to Plaintiffs for compensatory

damages, in an amount to be proven at trial.

       195.    Plaintiffs are further entitled to such prohibitory and mandatory injunctive relief

as is necessary to prevent continuing injury to their riparian rights as a result of Defendants’

actions and inactions.

                                            COUNT X
                                         Punitive Damages

       196.    Plaintiffs incorporate by reference all other paragraphs of this Amended Master

Complaint as if fully set forth here, and further allege as follows.

       197.    Defendants’ conduct in secretly releasing their persistent, bioaccumulative, and

toxic perfluoroalkyl substances into the Cape Fear River and contaminating the drinking water

source for thousands of North Carolinians, all the while misleading state and Federal regulators

and the public, was willful and wanton, in that Defendants’ acted with a conscious disregard for

and indifference to the rights and safety of others, which Defendants knew or should reasonably

have known was reasonably likely to result in injury, damage or harm.

       198.    Defendants’ willful and wanton conduct caused Plaintiffs to suffer injury,

damages, and harm as set forth above, for which Plaintiffs seek punitive damages as allowed by

law.

VI.    PRAYER

       WHEREFORE, Plaintiffs respectfully pray that this Court grant the following relief:



                                      53
          Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 53 of 56
       1.      Entry of judgment for Plaintiffs and against Defendants for compensatory and

punitive damages as described above;

       2.      Entry of such injunctive relief as necessary to abate the nuisance caused by

Defendants and to prevent continuing injury and damages to Plaintiffs; and

       3.      For such other and further relief as the Court deems just and proper.

TRIAL BY JURY IS DEMANDED PURSUANT TO FEDERAL RULE OF CIVIL

PROCEDURE 38.


Dated this 7th day of May, 2019.                Respectfully Submitted,


                                                /s/William P. H. Cary
                                                George W. House
                                                N.C. State Bar No. 7426
                                                ghouse@brookspierce.com
                                                Joseph A. Ponzi
                                                N.C. State Bar No. 36999
                                                jponzi@brookspierce.com
                                                William P. H. Cary
                                                N.C. State Bar No. 7651
                                                wcary@brookspierce.com
                                                V. Randall Tinsley
                                                N.C. State Bar No. 14429
                                                rtinsley@brookspierce.com

                                                Counsel for Plaintiff Cape Fear Public Utility
                                                Authority

OF COUNSEL:

BROOKS, PIERCE, McLENDON,
 HUMPHREY & LEONARD, LLP
Post Office Box 26000
Greensboro, North Carolina 27420-6000
Telephone:    (336) 373-8850
Facsimile:    (336) 232.9114




                                        54
            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 54 of 56
                             /s/ J. Harold Seagle
                             J. Harold Seagle
                             N.C. State Bar No. 8017
                             haroldseagle@charter.net
                             SEAGLE LAW, PLLC
                             P.O. Box 15307
                             Asheville, North Carolina 28813
                             Telephone:      828-774-5711


                             /s/ Scott Summy
                             Scott Summy
                             N.C State Bar No. 27171
                             ssummy@baronbudd.com
                             BARON & BUDD, P.C.
                             3102 Oak Lawn Avenue, Suite 1100
                             Dallas, Texas 75219-3605
                             Telephone:     (214) 521-3605
                             Fax: (214) 520-1181
                             Cary L. McDougal (Pro Hac Vice)
                             (Texas State Bar No. 13569600)
                             Stephen C. Johnston (Pro Hac Vice)
                             (Texas State Bar No. 00796839)
                             M. Cristina Sanchez (Pro Hac Vice)
                             (Texas State Bar No. 24041856)
                             Brett D. Land (Pro Hac Vice)
                             (Texas State Bar No. 24092664)

                             Counsel for Plaintiffs Brunswick County, Lower
                             Cape Fear Water & Sewer Authority, and Town
                             of Wrightsville Beach




                            55
Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 55 of 56
                                        Certificate of Service

          I hereby certify that on May 7, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notifications of such filing to all counsel of

record.

                                                        /s/ William P. H. Cary
                                                        William P.H. Cary




            Case 7:17-cv-00195-D Document 75 Filed 05/07/19 Page 56 of 56
